DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (2016/0221337) (hereinafter Sugiura et al.).
Regarding Claim 1, Sugiura et al. teaches a head unit (see Figs. 2-4) comprising: piezoelectric elements (39, Fig. 6) configured to be driven in accordance with a drive signal to discharge liquid from nozzles (30, Fig. 5) [Paragraphs 0058, 0062-0063, 0067, 0072]; a protection plate (20, Fig. 4) protecting the piezoelectric elements (39) [Paragraphs 0058-0059, 0062, 0066-0067]; a head chip (22, Figs. 3-4, and 6), including a selection circuit (28, Fig. 4) disposed on the protection plate (20), the selection circuit (28) being configured to select to supply or not to supply the drive 

Regarding Claim 2, Sugiura et al. teaches the head unit (see Figs. 2-4), further comprising: a circuit board (23, Fig. 4), wherein when viewed from a direction the nozzles (30) discharge the liquid [Paragraphs 0057, 0059, 0076, 0078], the head chip (22) is disposed between the circuit board (23) and the heat sink (24) [see Fig. 4].

Regarding Claim 3, Sugiura et al. teaches the head unit (see Figs. 2-4), wherein the circuit board (23) has a drive-signal generation circuit configured to generate the drive signal [Paragraph 0076].

Regarding Claim 7, Sugiura et al. teaches a liquid discharging apparatus (1, Fig. 1) comprising: the head unit (see Figs. 2-4) according to claim 1 [Paragraphs 0049-0050, 0058-0059, 0062, 0066-0067, 0074-0076, 0081-0083]; and a control unit (6, Fig. 1) configured to control the head unit (see Figs. 2-4) [Paragraphs 0054-0055].
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 4 is the inclusion of the limitation of a head unit that includes the first and second head chip are in an intersecting direction intersecting the direction toward nozzles which discharge liquid, and a wiring member on the first .
The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation of a head unit that includes a fan that moves air between the cover and the head chips and heat sink.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 6 is the inclusion of the limitation of a head unit that includes the head chip has more than 1,000 nozzles, wherein the nozzles are arranged with a pitch of 500 dpi or more.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853